IN RE: Abshire, Wilson; Bellard, Linus; Duhon, Glenn; Fontenot, Calvin; Foux, Leo; Hall, Clarence; Jolivette, Wilfred; McClelland, Levie; Mitchell, Charles; Oliver, John; Pitre, Charles; Pizer, Vernard; Reid, Wallace; Sallier, Herman; Shepherd, Herbert; Spell, Hal-lett; Turpin, Absey; Voussine, Joseph; Waits, Reynold; Willingham, R.B.; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Calcasieu 14th Judicial District Court Div. “G” Numbers 98-2074, 97-9184, 98-1992, 98-1925, 98-1986.
Denied. The appropriate method for requesting an ad hoc or pro-tempore judge for a particular case or series of cases is by a request by the court en banc through its chief judge.
KNOLL, J. not on panel.